Appeal from a judgment of the County Court, Queens County, convicting appellant, after trial, of rape in the first degree, assault in the second degree and robbery in the first degree. Judgment unanimously affirmed. Although the prosecutor indulged in improper comment in his summation, nevertheless on the entire record it is our opinion that appellant’s substantial rights were not affected, and that justice does not require a new trial. The evidence conclusively established appellant’s guilt, and we do not believe that the verdict of the jury would have been different if the improper statements had not been made (Code Crim. Pro., § 542). Present — Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ.